Name: Commission Regulation (EEC) No 1772/89 of 20 June 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/ 16 Official Journal of the European Communities 22. 6 . 89 COMMISSION REGULATION (EEC) No 1772/89 of 20 June 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ » Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1 577/8 Y are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 23 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (J) OJ No L 355, 17 . 12. 1987, p . 19 . 22. 6. 89 Official Journal of the European Communities No L 174/17 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 28,52 1 236 229,83 59,06 200,57 5 080 22,13 42 868 66,51 19,27 1.20 0702 00 10 0702 00 90 Tomatoes 40,31 1 747 324,90 83,50 283,52 7 181 31,28 60-600 . 94,03 27,25 1.30 0703 10 19 Onions (other than sets) 31,89 1 382 257,04 66,06 224,31 5 681 24,75 47 943 74,39 21,55 1.40 0703 20 00 Garlic 252,69 10 951 2036,25 523,31 1 776,94 45 006 196,08 ' 379 795 589,31 170,78 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 070410 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 150 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 179,13 7 763 1 443,52 370,98 1 259,69 31 905 139,00 269 241 417,77 121,07 1.100 ex 0704 90 90 Chinese cabbage 57,37 2486 462,33 118,81 403,45 10 218 44,52 86 233 133,80 38,77 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 52,94 2 294 426,65 109,65 372,32 9 430 41,08 79 578 123,47 35,78 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 106,60 4 645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 11 0707 00 19 Cucumbers 36,30 1 573 292,53 75,18 255,27 6 465 28,17 54 561 84,66 24,53 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 210,41 9 119 1 695,55 435,75 1 479,63 37 475 163,27 316 248 490,71 142,20 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 104,35 4 522 840,93 216,11 733,84 18 586 80,98 156 847 243,37 70,53 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 27,71 1 201 223,34 57,40 194,90 4 936 21,50 41 657 64,63 18,73 1.200 II Asparagus : llll li\\llIIli 1.200.1 ex 0709 20 00  green 398,38 17 265 3 210,24 825,02 2 801,43 70 954 309,13 598 762 929,07 269,25 1.200.2 ex 0709 20 00  other 243,62 10 558 1 963,16 504,53 1 713,15 43 390 189,04 366 161 568,15 164,65 1.210 0709 30 00 Aubergines (egg-plants) 67,73 2935 545,81 140,27 476,30 12 063 52,56 101 803 157,96 ' 45,77 1.220 ex 0709 40 00 Celery stalks and leaves 64,79 2 808 522,13 134,18 455,64 11 540 50,28 97386 151,11 43,79 1.230 0709 51 30 Chantarelles 924,16 40 052 7 447,03 1 913,87 6 498,68 164 597 717,13 1 388 993 2 155,25 624,59 1.240 0709 60 10 Sweet peppers 76,14 3 299 613,57 157,68 535,43 13 561 59,08 114 442 177,57 51,46 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 61,09 2 656 493,91 126,81 430,39 10 878 47,43 92 014 142,88 40,65 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 658,40 170,36 582,01 14 177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3 124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 39,45 1 709 317,94 81,71 277,45 7 027 30,61 59 301 92,01 26,66 2.30 ex 0804 30 00 Pineapples, fresh . 54,51 2 362 439,30 112,89 383,35 9 709 42,30 81 936 127,13 36,84 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 139,86 6 061 1 127,05 289,65 983,53 24 910 108,53 210 215 326,18 94,52 2.50 ex 0804 50 00 Guavas and mangoes, fresh 124,77 5 407 1 005,49 258,41 877,44 22 223 96,82 187 541 291,00 84,33 2.60 || Sweet oranges, fresh : llll \\ll\ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 28,79 1 247 232,04 59,63 202,49 5 128 22,34 43 280 67,15 19,46 \ No L 174/18 Official Journal of the European Communities 22. 6, 89 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, 40,94 1 774 329,97 84,80 287,95 7 293 31,77 61 545 95,49 27,67 0805 10 35 Valencia lates, Maltese , I IIll\ I I l \ 0805 10 45 Shamoutis, Ovalis, Trovita I I \ \ I \ \ \ and Hamlins I I \ I \ \ 2.60.3 0805 10 19 0805 10 29  Others 18,22 789 146,85 37,74 1.28,15 3 245 14,14 27 391 42,50 12,31 0805 10 39III \ \ l I \ 0805 10 49 \ I I I I \ \ I l 2.70 Mandarins (including tange ­ l rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : I I I 2.70.1 ex 0805 20 10  Clementines 42,11 1 832 340,87 87,50 296,68 7 478 32,82 64 281 ... 98,77 27,58 2.70.2 ex 0805 20 30  Monreales and Satsumas 54,74 2 372 441,11 113,36 384,94 9 749 42,47 82 275 127,66 36,99 2.70.3 ex 0805 20 50  Mandarins and Wilkings 101,79 4 436 825,47 211,93 717,63 18 004 79,24 154 451 238,90 66,49 2.70.4 ex 0805 20.70 ex 0805 20 90  Tangerines and others 29,76 1 289 239,82 61,63 209,28 5 300 23,09 44 730 69,40 20,11 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 49,20 2 132 396,51 101,90 346,01 : 8 763 38,18 73 956 114,75 33,25 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 121,59 5 269 979,86 251,82 855,08 21 657 94,35 182 760 283,58 82,18 2.90 Grapefruit, fresh : l l \ l 2.90.1 ex 0805 40 00  white 39,77 1 723 320,50 82,36 279,68 7 083 30,86 59 778 92,75 26,88 2.90.2 ex 0805 40 00  pink 78,96 3 422 636,33 163,53 555,30 14064 61,27 118 687 184,16 53,37 2.100 0806 10 11 0806 1015 Table grapes 162,26 7 032 1 307,53 336,03 1 141,02 28 899 125,91 243 876 378,41 109,66 0806 10 19 I \ I 2.110 0807 10 10 Water-melons 38,32 1 660 308,83 79,37 269,50 6 825 29,74 57 602 89,37 25,90 2.120 Melons (other than water ­ I I \ \ I melons) I I I \ 2.120.1 ex 0807 10 90 Amarillo, Cuper, Honey 54,66 2 369 440,48 113,20 384,39 9 735 42,41 82157 127,48 36,94 I Dew, Onteniente, Piel de I I \ \ \ I \ I I Sapo, Rochet, Tendral I I \ I l \ ¢ 2.120.2 ex 0807 10 90  Other 80,69 3 497 650,23 167,1 1 567,43 14 371 62,61 121 280 188,18 54,53 2.130 0808 10 91 0808 10 93 Apples 55,42 2 401 446,60 114,77 389,73 9 871 43,00 83 299 129,25 37,45 0808 10 99 \ I I l I ' I l 2.140 ex 0808 20 31 Pears (other than the Nashi 86,67 3 756 698,42 179,49 609,48 15 436 67,25 130 268 202,13 58,57 ex 0808 20 33 variety (Pyrus Pyrifolia)) I I I l I ex 0808 20 35 I I \ l \ I ex 0808 20 39 I I I \ I I \ I I 2.150 0809 10 00 Apricots 58,63 2 541 472,51 121,43 412,33 10 443 45,50 88 130 136,74 39,63 2.160 0809 20 10 Cherries 152,94 6 628 1 232,49 316,75 1 075,54 27241 118,68 229 880 356,69 103,37 0809 20 90 I l \ I I I \ I 2.170 ex 0809 30 00 Peaches 62,44 2 706 ' 503,19 129,32 439,1 1 11 121 48,45 93 854 145,63 42,20 2.180 ex 0809 30 00 Nectarines 78,20 3 389 630,18 161,95 549,93 13 928 60,68 117 539 182,38 52,85 2.190 0809 40 1 1 Plums 103,27 4 475 832,22 213,88 726,24 18 394 80,14 - 155 223 240,85 69,80 0809 40 19 I I I \ I I 2.200 0810 10 10 Strawberries 132,89 5 759 1 070,90 275,22 934,52 23 669 103,12 199 740 309,92 89,81 0810 10 90 I I \ I 2.210 0810 40 30 Fruit of the species Vacci ­ 193,15 8 445 1 567,23 402,98 1 371,28 33 600 150,93 293 809 455,01 123,48 \ IInium myrtillus IlIlIIIl||IlllIl\ 2.220 0810 90 10 Kiwi fruit (Actinidia 183,65 7 959 1 479,96 380,34 1 291,49 32 710 142,51 276 036 428,31 124,12 llchinensis Planch.) l IlIIIIIIIlllIlI 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 135,38 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 311,41 13 539 2 517,54 646,42 2 193,76 55 447 241,79 469 011 728,32 207,24 2.250 ex 0810 90 90 Lychees 333,12 14 517 2 701,33 693,55 2 348,43 58 917 259,33 ¢505 433 781,78 217,58